                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
vs.                                                §      CRIMINAL NO. 4:21-CR-107-P
                                                   §
FERNANDO GALARZA(03)                               §

                REPORT OF ACTION AND RECOMMENDATION ON PLEA
                  BEFORE THE UNITED STATES MAGISTRATE JUDGE

       This Report of Action on Plea is submitted to the court pursuant to 28 U.S.C. § 636(b)(3).

This case has been referred by the United States district judge to the undersigned for the taking of a

guilty plea. The parties have consented to appear before a United States magistrate judge for these

purposes.

       The defendant appeared with counsel before the undersigned United States magistrate judge

who addressed the defendant personally in open court and informed the defendant of, and

determined that the defendant understood, the admonitions contained in Rule 11 of the Federal

Rules of Criminal Procedure.

       The defendant pled guilty.

The undersigned magistrate judge finds the following:

       I. The defendant, upon advice of counsel, has consented orally and in writing to
       enter this guilty plea before a magistrate judge subject to final approval and
       sentencing by the presiding district judge;

       2. The defendant fully understands the nature of the charges and penalties;

       3. The defendant understands all constitutional and statutory rights and wishes to
       waive these rights, including the right to a trial by jury and the right to appear before
       a United States district judge;
